                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA
                                 WESTERN DIVISON


 Carita Burns and John Burns,             )
                                          )
                           Plaintiffs,    )
                                          )
 vs.                                      )        Case No. 1:18-CV-00194-DLH-CRH
                                          )
 Secure Energy Services, Inc., Secure )               STIPULATION TO AMEND
 Energy Services, USA, LLC, Eugene Davis, )        SCHEDULING/DISCOVERY PLAN
 and Keith Daniel Klein,                  )
                                          )
                         Defendants.      )


       Pursuant to Rule 26(f) and the Court’s Order dated October 9, 2019 (Doc. ID #34),

counsel for the parties certify that they have conferred to discuss the need to extend

certain deadlines set forth in the Scheduling/Discovery Plan (Doc. ID #13). Plaintiffs

Carita Burns and John Burns and Defendants Secure Energy Services, Inc., Secure Energy

Services, USA, LLC, Eugene Davis, and Keith Daniel Klein (collectively “Parties”), by and

through their respective counsel, hereby stipulate and agree to request that the

Scheduling/Discovery Plan be amended as follows:

       1.     The parties shall make by January 14, 2019, Rule 26(a)(1) disclosures

including preliminary identification of witnesses, evidence, damage calculations, and the

production of the insurance contract(s).

       2.     The issues on which the parties need to conduct discovery are liability and

damages. Discovery will occur through interrogatories and depositions of fact witnesses and

need not be conducted in phases.




                                            1
         3.    The parties shall have until May 1, 2020 to complete fact discovery and to

file discovery motions.

         4.    The parties shall provide the names of expert witnesses and complete reports

under Rule 26(a)(2) as follows: Plaintiffs’ expert disclosures shall be due May 1,

2020. Treating physicians need not prepare reports, only qualifications, unless they will

express opinions not reflected in the medical records. Defendants’ expert disclosures

shall be due June 1, 2020. Reports will be served on other parties, but not filed with the

court.

         5.    The parties shall have until August 1, 2020 to complete discovery

depositions of expert witnesses.

         6.    The parties shall have until July 12, 2019, to move to join additional parties.

         7.    The parties shall have until July 12, 2019, to move to amend pleadings to add

claims or defenses, including claims for punitive damages.

         8.    The parties shall have until July 12, 2019, to file other nondispositive motions

(e.g., consolidation, bifurcation).

         9.    The parties shall have until March 13, 2019, to file threshold motions (e.g.,

jurisdiction, qualified immunity, statute of limitations).

         10.   The parties shall have until June 1, 2020 to file other dispositive motions

(summary judgment as to all or part of the case).

         11.   Each party shall serve no more than 25 interrogatories, including subparts.

(the case is fact intensive).

         12.   Each party shall take no more than 10 discovery depositions, except for good

cause shown.




                                               2
         13.   Depositions taken for presentation at trial shall be completed 2 weeks before

trial.

         14.   Counsel have discussed between themselves and explored with their clients,

early involvement in alternative dispute resolution. The following option(s) would be

appropriate in this case.

                      _____ arbitration

                      __X___ mediation (choose one):

                             __X__ private mediator

                             _____court-hosted early settlement conference-should the

                                   conference be held before a judge who will not be the

                                   trial judge?

                                          _____ yes

                                          _____ doesn't matter

                      _____ early neutral evaluation before (choose one):

                             _____ judge other than trial judge

                             _____ neutral technical expert

                             _____ neutral attorney

                      _____ other (specify)_______________________________

                      _____ none (explain reasons): N/A

         The parties shall be ready to evaluate the case for settlement purposes by March

10, 2020. The court reminds the parties that early involvement in ADR is voluntary, not

mandatory. Participation in ADR is encouraged by the court but is not required except for

a settlement conference shortly before trial.

         15.   A mid-discovery status conference would not be helpful in this case.




                                             3
       16.    The parties will not voluntarily waive their rights to proceed before a district

judge and consent to have a magistrate judge conduct any and all further proceedings in

the case, including the trial, and order the entry of a final judgment.

       17.    Trial of this case will be jury.

       18.    The estimated length of trial is 5 days.

Dated: October 15, 2019.

                                    LARSON LAW FIRM, P.C.

                                    By:     /s/ Mark V. Larson
                                            Mark V. Larson (ID# 03587)
                                            1020 North Broadway
                                            P.O. Box 2004
                                            Minot, ND 58702-2004
                                            Phone: (701) 839-1777
                                            E-Mail: larslaw@srt.com

                                    ATTORNEYS FOR THE PLAINTIFFS



Dated: October 15, 2019.
                                    SERKLAND LAW FIRM

                                    By:       /s/ Ian R. McLean
                                            Peter W. Zuger (ID No. 06282)
                                            Ian R. McLean (ID No. 07320)
                                            10 Roberts Street North
                                            P.O. Box 6017
                                            Fargo, ND 58108
                                            Telephone: (701) 232-8957
                                            pzuger@serklandlaw.com
                                            imclean@serklandlaw.com

                                    ATTORNEYS FOR DEFENDANTS SECURE ENERGY
                                    SERVICES, INC., SECURE ENERGY SERVICES, USA,
                                    LLC AND EUGENE DAVIS




                                                 4
Dated: October 15, 2019.
                           EBELTOFT . SICKLER . LAWYERS PLLC

                           By:    /s/ Nicholas C. Grant
                                 Nicholas C. Grant, Lawyer #07102
                                 Courtney A. Presthus, Lawyer #06741
                                 Shea Thomas, Lawyer #08498
                                 2272 8th Street West
                                 Dickinson, North Dakota 58601
                                 701.225.LAWS (5297)
                                 701.225.9650 fax
                                 ngrant@ndlaw.com
                                 cpresthus@ndlaw.com
                                 sthomas@ndlaw.com

                           ATTORNEYS FOR DEFENDANT KEITH DANIEL KLEIN




                                   5
                                  ORDER

     The court ADOPTS the parties’ stipulation to amend the scheduling and

discovery plan without any additions or modifications.

     IT IS SO ORDERED.

     Dated this 16th day of October, 2019.


                                   /s/ Clare R. Hochhalter
                                   Clare R. Hochhalter, Magistrate Judge
                                   United States District Court




                                      6
